Exhibit 10.98

FIRST AMENDMENT TO LOAN AGREEMENT

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into as of
March 25, 2014 (the “Amendment Date”), between First Foundation Inc., a
California corporation (“Borrower”) and NEXBANK SSB (“Lender”).

R E C I T A L S

A.        Borrower and Lender are parties to that certain Loan Agreement dated
as of April 19, 2013 (the “Original Loan Agreement”). Unless otherwise defined
herein, any term used in this Amendment that has its initial letter capitalized
will have the same meaning as defined in the Original Loan Agreement and, unless
otherwise stated herein or the context indicates otherwise, all Section
references in this Amendment are to Sections in the Original Loan Agreement.

B.        On April 19, 2013, Borrower executed a Promissory Note in the original
principal amount of $7,500,000.00 in favor of Lender, evidencing the Loan (the
“Original Note”).

C.        Borrower has requested an increase in the amount of the Loan in an
amount equal to $15,000,000, (the “Additional Loan Amount”) after which the
outstanding principal balance of the Loan as of the Effective Date (as
hereinafter defined) shall be $21,875,000.

D.        Borrower has requested that Lender amend the Original Loan Agreement
as provided below and Borrower has agreed to issue, on the Effective Date, to
Lender an Amended and Restated Promissory Note to evidence Borrower’s obligation
to pay the Loan.

E.        Borrower and Lender desire to amend the Loan Documents, subject to the
terms, conditions, and representations set forth herein, as requested by
Borrower.

F.        Borrower and Lender agree to the other terms and provisions provided
below, subject to the terms, conditions, and representations set forth herein.

NOW, THEREFORE, in consideration of these premises and other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree, as follows:

 

1.

Amendments to the Original Loan Agreement. Subject to the satisfaction of the
conditions set forth herein, the Original Loan Agreement is amended as follows:

(a)        The “Recitals” are hereby amended and restated in their entirety to
read as follows:

Borrower has applied to Lender for a term loan in the amount of TWENTY-ONE
MILLION EIGHT HUNDRED SEVENTY-FIVE THOUSAND DOLLARS ($21,875,000) (the “Loan”),
and Lender is willing to make the Loan on the terms and conditions hereinafter
set forth.

(b)        Section 2.1 of the Original Loan Agreement is amended as follows:

 

First Amendment

1



--------------------------------------------------------------------------------

(i)          The definition of the term “Note” is hereby amended and restated to
read as follows:

“Note:    That certain Amended and Restated Promissory Note, in the Loan Amount,
dated as of March     , 2014 and executed by Borrower and payable to the order
of Lender, evidencing the Loan.”

(ii)          The following definition is hereby added to Section 2.1 of the
Original Loan Agreement, between the definitions of “Open the Loan, Opening of
the Loan or Loan Opening” and “Other Real Estate Owned”:

“Original Note:    That certain Promissory Note dated and executed by Borrower
as of April 19, 2013 in the original principal amount of $7,500,000.00
evidencing the Loan made by Lender to Borrower pursuant to the Original Loan
Agreement.”

(c)        Section 4.1(a) is hereby amended and restated in its entirety to read
as follows:

“(a) The maximum aggregate principal amount of the Loan shall not exceed
TWENTY-ONE MILLION EIGHT HUNDRED SEVENTY-FIVE THOUSAND DOLLARS ($21,875,000)
(the “Loan Amount”). No principal amount repaid may be reborrowed.”

 

  (d)

Section 5.2, titled “Required Principal and Interest Payments,” is hereby
amended and restated in its entirety to read as follows:

“Commencing on April 1, 2014 and continuing on each Payment Date thereafter,
until the Loan and all accrued interest thereon has been paid in full,
installments of principal in the amount of $198,863.64 (unless the principal
balance is less than such required installment amount, and in such case, the
remaining principal balance of the Note shall be due and payable on the Payment
Date) plus accrued interest thereon shall be due and payable on each Payment
Date. The outstanding principal balance of the Loan and any and all accrued but
unpaid interest hereon shall be due and payable in full on the Maturity Date or
upon any earlier maturity hereof, whether by acceleration in accordance with
this Agreement and the other Loan Documents. All payments (whether of principal
or of interest) shall be deemed credited to Borrower’s account only if received
by 2:00 p.m. Dallas time on a Business Day; otherwise, such payment shall be
deemed received on the next Business Day.”

 

2.

Conditions Precedent. Notwithstanding any contrary provision, this Amendment
shall be effective on the first Business Day upon which all of the following
conditions precedent have been satisfied (the “Effective Date”):

(a)        Lender shall have received counterparts of this Amendment executed
and delivered by Borrower on the signature page hereof;

(b)        Lender shall have received the Amended and Restated Promissory Note
executed by Borrower;

 

First Amendment

2



--------------------------------------------------------------------------------

(c)        No Default or Event of Default shall have occurred and be continuing
or shall result after giving effect to this Amendment; and

(d)        Lender shall have received such other instruments and documents
incidental and appropriate to the transactions provided for herein as Lender or
its counsel may reasonably request, and all such documents shall be in form and
substance reasonably satisfactory to Lender

(It is hereby agreed that execution of this Amendment by Lender shall evidence
conclusively that all of the foregoing conditions have been fulfilled).

 

3.

Disbursement of Additional Loan Amount. Lender agrees to disburse the Additional
Loan Amount in its entirety to Borrower within one (1) Business Day following
the Effective Date, provided that no Material Adverse Change has occurred with
respect to Borrower and its Subsidiaries, considered as a whole, and no Default
or Event of Default has occurred and is continuing hereunder.

 

4.

Reaffirmation of Loan Documents and Liens. Except as amended and modified
hereby, any and all of the terms and provisions of the Original Loan Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby in all respects ratified and confirmed by Borrower, except for the
Original Note which, on the Effective Date, will cease to be in effect and cease
to be one of the Loan Documents and will be replaced by the Amended and Restated
Promissory Note. Borrower hereby agrees that, except as expressly provided in
this Amendment, the amendments and modifications herein contained shall in no
manner affect or impair the liabilities, duties and obligations of Borrower
under the Original Loan Agreement and the other Loan Documents or the Liens
securing the payment and performance thereof. Borrower further confirms that the
liens and security interests in the Collateral created under the Loan Documents
secure, among other indebtedness, Borrower’s obligations under the Loan
Documents.

 

5.

Representations and Warranties. As a material inducement for Lender to enter
into this Amendment, Borrower hereby represents and warrants to Lender (with the
knowledge and intent that Lender is relying upon the same in consenting to this
Amendment) that as of the Effective Date, and after giving effect to the
transactions contemplated by this Amendment: (a) all representations and
warranties of the Borrower in the Original Loan Agreement and in all the other
Loan Documents are true and correct in all material respects, as though made on
the date hereof, except to the extent that (i) any of those representations and
warranties speak to a different specific date or may have otherwise been made
inaccurate by the mere passage of time; or (ii) the facts or circumstances on
which any of those representations and warranties were based have been changed
by transactions or events not prohibited by the Loan Documents; or
(iii) Borrower discloses to Lender otherwise in the Borrower Disclosure
Schedules as updated by Borrower, delivered to Lender at least two (2) Business
Days prior to the Effective Date and approved of by Lender; (b) no Default or
Event of Default exists under the Loan Documents or will exist after giving
effect to this Amendment; (c) this Amendment has been duly authorized and
approved by all necessary organizational action and requires the consent of no
other Person, and is binding and enforceable against Borrower in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium or similar laws, now or
hereafter in effect, relating to or limiting the rights of creditors’ and
general equitable principles, regardless of whether the issue of enforceability
is considered in a proceeding in equity or at law; and (d) the execution,
delivery and performance of this Amendment in accordance with its terms, does
not and, to the knowledge of Borrower, will not, by the passage of time, the
giving of notice, or both: (i) require any governmental approval which Borrower
is required to obtain, other than such as have been obtained and are in full
force and effect;

 

First Amendment

3



--------------------------------------------------------------------------------

(ii) violate any applicable law to which Borrower is subject; (iii) conflict
with, result in a breach of, or constitute a default under the Constituent
Documents of Borrower; (iv) conflict with, result in a breach of, or constitute
a default under any indenture, agreement, or other instrument to which Borrower
is a party or by which it or any of its properties may be bound; or (v) result
in or require the creation or imposition of any Lien (other than a Permitted
Lien) upon any property now owned or hereafter acquired by Borrower (the failure
of which, in the case of clauses (i), (ii), (iv) and (v) of this Section 5(b),
would have, either individually or in the aggregate, a Material Adverse Change
on Borrower and its Subsidiaries considered as a whole).

 

6.

Reserved.

 

7.

Miscellaneous.

 

  (a)

This Amendment shall be deemed to constitute a Loan Document for all purposes
and in all respects. Each reference in the Loan Agreement or Amended and
Restated Promissory Note to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import, and each reference, in the Loan Agreement or in any other
Loan Document, or other agreements, documents or other instruments executed and
delivered pursuant to the Loan Agreement, to the “Loan Agreement”, shall mean
and be a reference to the Original Loan Agreement as amended by this Amendment.

 

  (b)

The Loan Documents shall remain unchanged and in full force and effect, except
as modified or amended by this Amendment, and, as so modified and amended, are
hereby ratified and confirmed by the parties. The parties further agree that the
execution, delivery, and effectiveness of this Amendment shall not, except as
otherwise expressly provided herein, operate as a waiver of any rights of Lender
or Borrower under any of the Loan Documents (as and to the extent modified or
amended by this Amendment).

 

  (c)

All of the terms and provisions of this Amendment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

  (d)

This Amendment may be executed in one or more counterparts and by different
parties hereto in separate counterparts each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. Delivery of
photocopies of the signature pages to this Amendment by facsimile or electronic
mail shall be effective as delivery of manually executed counterparts of this
Amendment.

 

  (e)

THE LOAN AGREEMENT, AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH THIS AMENDMENT,
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

  (f)

The headings, captions and arrangements used in this Amendment are, unless
specified otherwise, for convenience only and shall not be deemed to limit,
amplify or modify the terms of this Amendment, nor affect the meaning thereof.

 

First Amendment

4



--------------------------------------------------------------------------------

  (g)

Any provision of this Amendment held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

  (h)

Lender shall deliver to Borrower the Original Note, marked “Amended, restated
and renewed, but not extinguished, by that certain Amended and Restated
Promissory Note dated March 25, 2014, executed by Borrowers, payable to the
order of Lender in the original principal amount of $21,875,000”.

 

  (i)

This Amendment shall be construed in accordance with and governed by the laws of
the State of Texas.

 

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

 

First Amendment

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment in multiple
counterparts to be effective as of date first set forth above.

 

    BORROWER:      

FIRST FOUNDATION, INC.,

a California corporation

      By:      /s/  JOHN M. MICHEL                                     Name:
John M. Michel      

Title:  Executive Vice President and Chief Financial

Officer

    LENDER:       NEXBANK SSB       By:      /s/  Matt
Siekielski                                           
Name:      Matt Siekielski                                            
Title:       Chief Operating Officer                           

Signature Page to First Amendment to Loan Agreement

(First Foundation, Inc.)